Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered.

Status of Claims
Claims 1-44 were originally filed on February 19, 2019. 
The amendment received on July 6, 2020, canceled claims 2, 6-13, 19, 21-22, 24-25, 28-30, and 32-42; and amended claims 1, 3-5, 15-16, 20, 23, 26-27, and 31.  The amendment received on April 20, 2021, canceled claims 3, 27, 31, and 43-44; amended claims 1, 5, 14-15, 17, and 23; and added new claims 45-72.  The amendment received on December 21, 2021, canceled claims 14, 50-51, 53, 56-57, and 70; amended claims 1, 5, 15, 18, 23, 45-49, 54-55, and 58-69.  The amendment received on May 9, 2022, canceled on 45-49, 52, 54-55, 58, and 62-69; and amended claims 1, 15, 23, and 59-61.  The Examiner’s Amendment below, cancels claim 4; and amends claims 1, 5 and 72.
Claims 1, 5, 15-18, 20, 23, 26, 59-61, and 71-72 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2017/048582 filed August 25, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/380,048 filed on August 26, 2016. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on May 9, 2022, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring 100% identity to SEQ ID NO: 31 with any N-/C-terminal additions.  Thus, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Regarding claim 59, please note that the Examiner is interpreting the scope of claim 59 as open-ended requiring 100% identity to SEQ ID NO: 31 where each Xaa at positions 13 and 17 is (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH.     
Regarding claims 60-61, please note that the Examiner is interpreting the scope of claims 60-61 as closed-ended requiring 100% identity and the same length to SEQ ID NO: 31 where each Xaa at position 13 and 17 is (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH (claim 61). 

Response to Arguments
Applicant’s arguments, see Response, filed 5/9/22, with respect to 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 48 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 5/9/22, with respect to 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 1, 4-5, 15-18, 20, 23, 26, 46-49, 52, 54-55, and 71-72 as failing to comply with the written description requirement has been withdrawn.

Applicant’s arguments, see Response, filed 5/9/22, with respect to 112(a), scope of enablement, rejection have been fully considered and are persuasive.  The rejection of claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, and 71-72 as failing the enablement requirement has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jillian Shapiro, on May 18, 2022 (See accompanying Interview Summary).
The application has been amended as follows: 
	IN THE CLAIMS:
1.	(Currently Amended)	Please replace “SEQ ID NO:31” in line 7 with “SEQ ID NO: 31”; and please add to the end of the claim in line 10 after “Bax” and before the period, “, and wherein the human subject has been administered a chemotherapeutic agent”.  

4.	(Canceled)

5.	(Currently Amended)	Please replace “[t]he method of claim 4,” with “[t]he method of claim 1,”

59.	(Currently Amended)	Please replace the second recitation of “SEQ ID NO:31” in line 3 with “SEQ ID NO: 31”.

60.	(Currently Amended)	Please insert “1” after “claim” and before the comma in line 1.

61.	(Currently Amended)	Please replace the second recitation of “SEQ ID NO:31” in line 3 with “SEQ ID NO: 31”.

72.	(Currently Amended)	Please replace “[t]he method of claim 4,” with “[t]he method of claim 1,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
as stated in the Action mailed on February 10, 2022, there is no teaching or suggestion in the art to administer a therapeutically effective amount of a bclw mimetic comprising the amino acid sequence of SEQ ID NO: 31 where each X at positions 13 and 17 is a non-natural amino acid containing an olefinic side chain that forms a hydrocarbon staple to a subject in order to treat CIPN.  In light of the examples in the instant application, i.e., Examples 3-4, and the Pease-Raissi reference, an ordinary skilled artisan would be enabled to practice the claimed invention without undue experimentation.  
It is noted that the closest prior art is Walensky et al. WO 2014/144768 A2 published on September 18, 2014.  Walensky et al. teaches internally cross-linked polypeptides that include the amino acid sequence of SEQ ID NO: 3 or a sequence containing between one to six amino acid substitutions of SEQ ID NO: 3 and wherein the side chains of two amino acids separated by two to six amino acids are replaced by an internal staple (See Walensky specification, pg. 8, 2nd paragraph) where the side chain of the two amino acids can be replaced with an olefinic side chain (See Walensky specification, pg. 60, last paragraph).  The internally cross-linked polypeptides comprise a sequence selected from SEQ ID NOs: 1-71 (See Walensky specification, pg. 8, 3rd paragraph).  Figure 2A depicts SEQ ID NOs: 4-71 where SEQ ID NO: 63 is identical to instant SEQ ID NO: 31 where each Xaa corresponds to instant X13 and X17 and is indicates the amino acid side chains that re replaced by an internal staple and where instant X18 corresponds to the amino acid residue, B, in Walensky’s SEQ ID NO: 63.  However, it is unclear what “B” represents because Walensky does not define what amino acid residue(s) “B” represents.  Furthermore, Walensky teaches that the internally cross-linked polypeptides are useful for the treatment or delay of the onset of one or more symptoms of a cytotoxic disease after exposure to a cytotoxic agent or a cytotoxic condition that typically appear in subjects exposed to a cytotoxic agent or cytotoxic exposure that do not receive treatment or receive a different treatment (See Walensky specification, pg. 85, 1st paragraph).  Walensky teaches a range of potential symptoms including enlarged heart muscle, cognitive problems, vomiting blood, etc. (See Walensky specification, pg. 88, 1st paragraph), but didn’t teach or suggest CIPN as a symptom of a cytotoxic disease after exposure to a cytotoxic agent.  Therefore, the teachings of Walensky fail to teach or suggest where the internally crosslinked polypeptide has a norleucine residue at instant position X18, and fail to teach or suggest administering the internally crosslinked polypeptide to treat CIPN.  Thus, the claimed invention is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654